Citation Nr: 0009267	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to July 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1988, the RO denied entitlement to service 
connection for MS.  The veteran thereafter did not file a 
timely appeal and his claim became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  In January 1992, the veteran filed an 
informal claim to reopen the matter.  In a July 1993 rating 
decision, the RO apparently reopened the claim and denied 
service connection for MS.  The veteran appealed that 
determination.  The RO then issued to the veteran a Statement 
of the Case apprising him of applicable law and regulations 
as well as applicable reasons and bases associated with his 
claim.  

On appellate review in March 1996, the Board pointed out that 
"by rating action of July 1993, the RO reopened the 
veteran's claim," and listed the issue on appeal as 
entitlement to service connection for MS.  The Board 
thereafter remanded the case to obtain additional medical 
records and a VA examination.  Subsequent to the Board's 
remand, it appears as though the veteran's claim has 
continuously been adjudicated under a de novo analysis even 
though it remains in a denied stance.  Given the foregoing 
procedural development and construing this procedural 
development in the manner most favorable to the veteran, this 
Board will also adjudicate the veteran's claim on a de novo 
basis.  Cf. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
As previously noted, the veteran has been adequately apprised 
of applicable law and regulation associated with his claim 
and as such, his due process rights have not been violated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing determination, the representative's 
finality arguments associated with the April 1988 rating 
action, which are set forth in the March 2000 Informal Brief 
Presentation, have been rendered moot and no additional 
consideration in this regard is warranted.


FINDING OF FACT

The medical evidence does not suggest that the veteran's MS 
disability is related to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for MS is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1971 induction examination report stated that 
the veteran's health was normal, and no pertinent defects or 
diagnoses were noted.  The veteran received a medical 
discharge from the military in July 1973 because the May 1973 
Medical Examination Board determined that he had bilateral 
dislocating patellae.  

The veteran underwent a private neurological evaluation in 
February 1984 for complaints of 2-3 months history of several 
neurological symptoms.  At that time, the veteran gave a 
history of having neurological symptoms dating back 10 years 
to when he first noticed numbness of the fingertips of each 
hand.  He was otherwise well until 2-1/2 months ago when he 
noted a band of numbness of the trunk.  The veteran also 
stated that seven to eight years ago, he had a three to four 
day episode of diplopia which was helped by a patch over one 
eye.  His eyes looked "cross-eyed" during this time.  The 
veteran added that the diplopia resolved spontaneously and 
had not reoccurred.  After examination, the examiner stated 
that the veteran's difficulties over the past two to three 
months was almost definitely in the spinal cord of the lower 
cervical region or upper thoracic region.  Some involvement 
of spinal cerebellar tracks, although cerebellar findings 
were not evident on examination, was also noted.  The 
examiner added that the veteran's history was significant for 
the three to four day episode of diplopia seven to eight 
years ago, which suggests the possibility of a brainstem 
lesion at that time.  That event, together with the more 
recent events, suggests the possibility of MS.  The examiner 
also stated that in light of the veteran's familial history 
of neurological dysfunction, the possibility of a spino-
cerebellar degeneration was present.  

Another examiner opined that the veteran's clinical history 
suggested MS and the February 1984 cranial computed 
tomography results were consistent with enhancing MS plaques 
but might be of other etiology.  The March 1984 magnetic 
resonance imaging (MRI) impression was diffuse MS plaques.  
The July 1984 assessment was MS.  The June 1985 assessment 
was MS, and the examiner stated that the veteran appeared to 
be having a minor flare-up.  

The July 1987 triage nursing assessment stated that the 
veteran reported flare-ups of 4-6 weeks beginning with 
numbness of the wrist.  A history of numbness of the 
fingertips in 1973 was noted as well.  The assessment was MS.  

A private chiropractor's September 1988 letter stated that he 
first examined and treated the veteran in April 1978 for low 
back pain, numbness to fingers and both extremities, and 
occasional headaches.  The April 1978 treatment report stated 
that the veteran's history disclosed that the veteran had 
experienced the above symptoms for some time and that they 
might now be termed chronic or long standing.  Symptoms of 
numbness also appeared in the chiropractor's 1982 and 1983 
examination records.  The chiropractor's medical records did 
not contain a diagnosis of MS.  

The February 1991 insurance authorization report from a 
private examiner recorded a diagnosis of unimproved MS.  The 
examiner stated that he based the authorization report upon a 
March 1990 examination and that the veteran's symptoms first 
appeared in 1983.  Subjective symptoms were weakness, 
numbness, disequilibrium, and decreased vision.  Objective 
findings included an abnormal MRI scan showing diffuse MS 
plaques.  The examiner stated that the veteran had poor arm 
and leg coordination, he was unable to concentrate, and he 
fatigued easily.  

The veteran's April 1991 statement alleged that he had 
experienced diplopia, crossed and double vision, toward the 
end of 1977.  He further alleged that he lost some muscle 
control on his left side about 6 months ago.  In April 1992, 
he stated that he received treatment for diplopia and optic 
neuritis at San Dima Community Hospital in 1975 or 1976.

The veteran underwent a VA examination in September 1999.  
The examiner stated that medical records were submitted for 
review.  The diagnosis was MS.  The examiner commented that 
the veteran received a definitive diagnosis of MS in February 
1984 and that confirming medical records were available.  
With respect to whether symptoms of MS existed prior to 1984, 
the examiner opined that there was no evidence that 
symptomatology, which could be confirmed as related to MS, 
existing prior to 1984.  The onset of symptoms of MS started 
in April 1984 based on the June 1984 medical report that the 
veteran's history of numbness of the feet and legs for the 
last 3 months.  There was evidence that the veteran was seen 
in 1978 for job-related physical complaints and was 
discovered to have muscular ligamentous stress by the 
evaluating chiropractor.  There was no suggestion of MS or 
physical findings indicating that diagnosis.  If the veteran 
had a physical complaint that was stereotypically related to 
MS, such as optic neuritis or transient hemiparesis or 
hemiataxia, this would be strong evidence of MS, but the 
complaints that the veteran described in 1978 were ill-
defined and appeared related to his occupational environment.  
The examiner opined, based upon the medical records, that the 
veteran developed physical complaints related to his 
employment as a construction worker with stress identified on 
a chiropractic evaluation.  There was no evidence that these 
complaints represented initial complaints of MS.  These 
complaints appeared to be work related and inconsistent with 
the veteran's pattern of MS, which appeared to have a pattern 
of chronic progressive rather than relapsing remitting.  The 
examiner opined that a connection did not exist between 
military service and MS, even considering a 7-year window of 
preexisting symptoms.  The examiner opined that the veteran 
developed onset of physical complaints of MS in 1984.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Multiple sclerosis may be presumed 
to have been incurred in service if it manifests to a degree 
of 10 percent within seven years following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

As in any service connection case, the claimant must submit a 
well-grounded claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[Section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

For the purpose of determining well groundedness, the 
truthfulness of the evidence is presumed.  King v. Brown, 5 
Vet. App. 19 (1993).

Analysis

The claim of entitlement to service connection for MS is not 
well grounded.  Although the medical evidence shows a current 
diagnosis of MS, it does not show that the veteran's MS had 
its onset in service, is related to service, or that it 
manifested to a compensable degree within seven years after 
service.  

For service connection on a direct basis, the veteran's claim 
is not well grounded.  The medical evidence does not show 
that the veteran's MS had its onset in service or show that 
his current disability is in any way related to service.  As 
noted above, the service medical records are silent with 
respect to any complaints of or findings associated with MS.  
Although a chiropractor noted symptoms of low back pain and 
numbness of the right and left hand in 1978, the medical 
records do not reference MS or relate any of the veteran's 
symptoms to MS.  Additionally, the evidence shows that in 
February 1991, the examiner stated that the veteran's MS 
symptoms first appeared in 1983, over 9 years after the 
veteran separated from service, and in September 1999, the 
examiner opined that no confirmed MS symptoms existed prior 
to 1984.  The September 1999 examiner also opined that the 
1978 symptoms were related to the veteran's employment as a 
construction worker and that a connection did not exist 
between military service and MS.  Given the foregoing, the 
claim of entitlement to service connection for MS on a direct 
basis is not well grounded.  There is no medical evidence of 
record showing that the veteran's MS manifested in service or 
is in any way related to service or any in-service events.

The veteran's claim of entitlement to service connection for 
MS is not well grounded on a presumptive basis too.  The 
Board acknowledges that on examination in February 1984, the 
veteran provided a history of having a 3-4 day episode of 
diplopia 7-8 years earlier, and based on the veteran's 
history and other symptoms, the examiner raised the 
possibility of MS.  The Board also acknowledges that 
throughout the pendency of the appeal, especially in an April 
1992 statement, the veteran stated that he received treatment 
for optical neuritis or diplopia in 1975 or 1976, and the 
September 1999 examiner stated that optic neuritis was 
stereotypically related to MS.  Nonetheless, the veteran's 
claim remains not well grounded.  Except for the veteran's 
recitations, there is no objective evidence of record showing 
that he received treatment for optical neuritis or diplopia 
in 1975 or 1976.  Once again, in September 1999 the examiner 
opined that the 1978 symptoms were related to the veteran's 
employment as a construction worker and that a connection did 
not exist between military service and MS, even considering a 
7-year window of preexisting symptoms.  The Board also notes 
that, while the veteran, as a layperson, is competent to 
describe the type of symptoms he experienced subsequent to 
service, he is not competent to provide a medical conclusion 
as to the etiology of such symptoms.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, no such evidence has been presented.  There is no 
competent evidence of record suggesting that the veteran's MS 
manifested to a compensable degree within the 7-year 
presumptive period post service.  Thus, the claim is not well 
grounded on a presumptive basis.

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for MS is not well 
grounded.  38 U.S.C.A. § 5107(a).

Additional Matters

Although the veteran's claim is not well grounded, the Board 
acknowledges that the Court has held that while the claim is 
not well grounded, the Secretary has a duty to advise the 
appellant of what additional evidence is necessary to 
complete the application for the benefit sought under 
38 U.S.C.A. § 5103(a) (West 1991).  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this regard, it is acknowledged that 
the veteran asserts that he received treatment for optical 
neuritis or diplopia in 1975 or 1976 at San Dima Community 
Hospital and that those reports are not of record.  
Nonetheless, the record shows that the RO attempted to obtain 
those reports in May 1992, and in response, by a June 1992 
letter, the RO was told that to obtain those reports a 
retrieval fee must be paid in advance.  In July 1992, the RO 
told both the veteran and his representative that the law 
prohibited the payment of any costs relating to obtaining 
medical reports and that the records should be furnished to 
VA as soon as possible.  The foregoing was essentially 
reiterated by the RO in written correspondence dated in July 
1996, a January 1999 memorandum to the veteran's 
representative, and a July 1999 notification letter, all 
mailed pursuant to the Board's March 1996 remand.  However, 
the record shows that neither the veteran nor his 
representative made any attempts to obtain those reports.  
The veteran also has not presented the relevance of obtaining 
any other additional treatment reports.  It is also noted 
that the veteran was provided with numerous opportunities to 
appear at a personal hearing.  He, however, did not respond.  
The Board also notes that the September 1999 VA examination 
report is thorough, complete, and contemporaneous.  The 
directives of the Board's 1996 remand have been complied 
with.  Given the foregoing, the Board finds that the duty to 
inform the veteran of the evidence needed to substantiate his 
claim has been fulfilled.  Here, the veteran has failed to 
submit a well-grounded claim and the VA has no duty to 
assist.  38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. App. 
205 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


ORDER

Entitlement to service connection for MS is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

